42 N.Y.2d 937 (1977)
The People of the State of New York, Respondent,
v.
Carol Miner, Appellant.
Court of Appeals of the State of New York.
Argued June 6, 1977.
Decided June 30, 1977.
Matthew Muraskin and James J. McDonough for appellant.
Denis Dillon, District Attorney (Steven R. Bernhard, William C. Donnino and Philip L. Tomich of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*938MEMORANDUM.
The evidence needed to establish probable cause to justify an arrest does not have to be such as to warrant a conviction (Adams v Williams, 407 US 143, 149). In our view there was sufficient evidence for the trial court to find that the officer had probable cause to believe that the defendant committed a crime (see, e.g., People v Oden, 36 N.Y.2d 382) and therefore the arrest was a proper one. The search incident to that arrest was authorized (People v Perel, 34 N.Y.2d 462).
Order affirmed in a memorandum.